Case: 15-50260      Document: 00513214034         Page: 1    Date Filed: 09/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                        September 30, 2015
                                    No. 15-50260
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BENITO BARRERA-PATINO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-615-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Benito Barrera-Patino appeals the 64-month
sentence imposed after his guilty plea conviction for illegal reentry. He asserts
that his sentence, which is within the advisory guidelines range, is
unreasonable.      Barrera-Patino argues that his sentence is greater than
necessary to satisfy the sentencing goals set forth in 18 U.S.C. § 3553(a)
because U.S.S.G. § 2L1.2, the guideline that applies to offenses involving


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50260    Document: 00513214034       Page: 2   Date Filed: 09/30/2015


                                 No. 15-50260

illegal reentry, is not empirically based and results in prior convictions being
unduly weighed and double counted. He contends that sentences imposed
pursuant to § 2L1.2 are not entitled to a presumption of reasonableness
because the guideline is not empirically based; but he concedes that this
contention is foreclosed by precedent.      See United States v. Mondragon-
Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      Barrera-Patino further urges that (1) his illegal reentry was not a violent
crime but an international trespass, and (2) his sentence did not account for
his personal history and characteristics or his benign motive for reentering the
country (i.e., to visit his ailing mother).        We review a sentence for
reasonableness, under an abuse-of-discretion standard. Gall v. United States,
552 U.S. 38, 51 (2007).
      The record reflects that the district court’s sentencing decision was based
on an individualized assessment of the facts in light of the § 3553(a) factors.
See id. at 49-51. The district court’s determination of the appropriate sentence
is entitled to deference, and we may not reweigh its assessment of the § 3553(a)
factors. Id. at 51-52. Barrera-Patino’s claim that his sentence is unreasonable
because § 2L1.2 lacks an empirical basis and double counts prior convictions is
unavailing. United States v. Duarte, 569 F.3d 528, 529-30 (5th Cir. 2009).
Further, we have rejected the contention that the Sentencing Guidelines
overstate the seriousness of illegal reentry when it is merely an
international trespass crime. See United States v. Aguirre-Villa, 460 F.3d
681, 683 (5th Cir. 2006). Barrera-Patino’s motive for illegally reentering this
country, even if benign, is insufficient to rebut the presumption of
reasonableness that applies to his sentence. See United States v. Gomez-
Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008).
      AFFIRMED.



                                       2